Citation Nr: 0929702	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  05-32 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability evaluation in excess of 50 
percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel
INTRODUCTION

The Veteran had active service from January 1966 to October 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that continued a 50 percent 
evaluation for PTSD.  

The Board notes that the Veteran has also perfected an appeal 
with respect to the issue of whether new and material 
evidence had been received to reopen a claim of entitlement 
to service connection for actinic keratosis due to exposure 
to Agent Orange.  However, such claim was finally denied in a 
September 2007 Board decision.  Accordingly, that claim is no 
longer in appellate status.

The Veteran provided testimony at a July 2007 hearing before 
the undersigned.  A transcript of the proceeding is 
associated with the claims folder.

The Board remanded the instant claim in September 2007 to 
accomplish additional development.  The Board is satisfied 
that there has been substantial compliance with the remand 
directives and it may proceed with review.  Stegall v. West, 
11 Vet. App. 268 (1998).  


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's service 
connected PTSD has been manifested by symptoms including 
depression, anxiety, sleep disturbance, irritability, 
intrusive thoughts, and nightmares; obsessional rituals, 
deficit in thought processes, homicidal ideation, lack of 
orientation, and inability to maintain personal hygiene have 
not been demonstrated.




CONCLUSION OF LAW

The criteria for a disability rating greater than 50 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155, 5103, 5103a, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125-4.130, 
Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes his 
multiple contentions, as well as service treatment records, 
VA outpatient treatment records, VA examinations, and a 
hearing transcript.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim, and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will
inform the claimant which information and evidence, if any, 
that the claimant is to provide VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2007); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 444 F.3d 1328 (fed. Cir. 2006).  The 
notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Notice meeting the above requirements was not provided in 
this case.  Although the appellant received inadequate 
notice, the record reflects that the purpose of the notice 
was not frustrated.  Indeed, in a November 2004 letter, the 
RO stated that to establish entitlement to an increased 
evaluation for his service-connected PTSD, the evidence must 
show that his condition "has gotten worse."  The letter 
also explained that the VA was responsible for (1) requesting 
records from Federal agencies, (2) assisting in obtaining 
private records or evidence necessary to support his claim, 
and (3) providing a medical examination if necessary.  The 
September 2005 statement of the case explained the criteria 
for the next-higher disability rating available for the 
Veteran's PTSD under the applicable diagnostic code.  The 
September 2005 statement of the case also provided the 
appellant with the applicable regulations relating to 
disability ratings for his service-connected PTSD, as well as 
the requirements for an extraschedular rating under 38 C.F.R. 
§ 3.321(b) and also included the provisions of 38 C.F.R. § 
4.1, which considers daily functioning, with specific 
reference to employment.  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the appellant what was necessary to substantiate his 
increased rating claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claims 
such that the essential fairness of the adjudication was not 
affected.  

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the Veteran, whereas VA has 
obtained service treatment records, VA outpatient treatment 
records, afforded the Veteran examinations to assess the 
severity of his PTSD, provided the Veteran an opportunity to 
give testimony before the Board, and assisted the Veteran in 
obtaining evidence.  Based on the foregoing, all known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file, and 
the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.     

Discussion

The Veteran maintains that he is entitled to a disability 
rating in excess of 50 percent for his service-connected 
PTSD.  Disability evaluations are determined by the 
application of a schedule of ratings, which are based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  The governing regulations provide that 
the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.  

In cases such as this, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD is currently rated as 50 percent disabling 
under 38 C.F.R. 
§ 4.130, Diagnostic Code (DC) 9411.  Under that code, a 50 
percent rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships. Id.

A 100 percent rating is indicative of total occupational and 
social impairment due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss of names of close relatives, own occupation or 
own name. Id. 

Also of relevance in evaluating psychiatric disabilities is 
the Global Assessment of Functioning (GAF) scale, which 
reflects the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined 
as denoting serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A score of 51 to 
60 is defined as indicating moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 61 to 70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  A score of 71 to 80 indicates 
that, if symptoms are present at all, they are transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240 (1995).

Evidence relevant to the current level of severity of the 
Veteran's PTSD includes post-service VA outpatient treatment 
records from July 2004 to November 2007, VA psychiatric 
examinations dated in February 2004, December 2004 and June 
2009, a September 2005 statement from the Veteran's spouse, a 
July 2007 hearing transcript, and a November 2007 statement 
from the Veteran.

The February 2004 VA examination revealed complaints of 
nightmares, intrusive thoughts, flashbacks, isolative 
behavior, avoidance of war movies, exaggerated startle 
response, feelings of alienation, poor sleep, and 
hypervigilance.  He also cited concentration difficulties, 
forgetfulness, depression and anhedonia.  Objectively, his 
thought processes and content were within normal limits, with 
no delusions or hallucinations.  His behavior was 
appropriate.  He noted occasional suicidal thought, with no 
current plan or intent.  He denied homicidal ideation.  He 
was able to maintain personal hygiene and carry out the 
activities of daily living.  He was fully oriented, with 
intact long-term memory but with impairment in short-term 
memory.  Speech was slow and judgment was impaired, as was 
impulse control.  He endorsed chronic sleep impairment.  A 
GAF of 41 was assigned.

In a July 2004 VA outpatient PTSD treatment note, the Veteran 
was accompanied by his wife, and at the time denied any 
specific complaints.  He reported that he was doing well, 
however, experienced confusion at times.  He indicated that 
his stress level had decreased since he had not been working.  
The Veteran admitted to hallucinations and nightmares, 
however, reported that they occurred with less frequency.  He 
indicated that he was sleeping better.  He denied illicit 
drugs and alcohol, as well as suicidal and homicidal 
ideation.

In December 2004, the Veteran underwent a VA psychiatric 
examination.  At the time, he reported that he was the father 
of two children and had been married for 35 years.  He 
indicated that his relationship with his wife and children 
was difficult, as he had become mentally abusive towards his 
family due to his irritability, anger, and outbursts.  The 
Veteran reported that he did not have friends and that he 
spent most of the day sitting around and renovating his 
kitchen.  The Veteran indicated that he worked for the 
government for approximately 26 years, and then retired in 
September 2003.  He admitted to chronic alcohol use in the 
past for the purpose of sleeping and escaping reality.  He 
currently denied alcohol use, as well as illicit drug use.  
The Veteran stated that he attended a VA PTSD treatment 
program, however, denied drug rehabilitation treatment as 
well as psychiatric hospitalization.  The Veteran denied 
suicidal ideation.  He was currently taking medication to 
treat his PTSD.  

On mental status examination, the Veteran appeared older than 
his stated age of 57.  He was casually and neatly dressed and 
his demeanor was cooperative.  The Veteran's eye contact was 
poor.  His speech was normal in rate and rhythm.  The Veteran 
was not agitated or anxious.  His affect was flat and blunt.  
His mood was reported to be "okay."  The Veteran's thought 
process was goal directed without flight of ideas, looseness 
of associations, or thought insertion.  There were no 
suicidal or homicidal ideations.  There were no 
hallucinations or delusions.  The Veteran's insight and 
judgment were limited.  A GAF score of 50 was assigned.  The 
examiner opined that the Veteran continued to suffer from 
signs and symptoms of chronic and moderate PTSD.  He further 
contended that the Veteran had benefited from treatment, as 
his nightmares have decreased in frequency with time and 
medication.  The examiner further opined that the Veteran was 
capable of handling VA awarded funds.  

VA outpatient treatment records dated from February 2005 
through May 2005 indicate continued treatment for PTSD.  In a 
May 2005 record, the Veteran indicated that he was 
experiencing nightmares and difficulty sleeping.  His mood 
and affect were anxious and depressed.  He denied alcohol 
use, illicit drug use, and suicidal ideation.  

An August 2005 VA outpatient treatment record indicates that 
the Veteran sought further treatment for nightmares and 
difficulty sleeping.  The Veteran's wife reported that the 
Veteran was visited earlier during the week by a close 
friend; during the visit the Veteran and his friend discussed 
playing music together.  The Veteran denied alcohol, illicit 
drug use, and suicidal and homicidal ideation.  
  
In a September 2005 letter submitted by the Veteran's spouse, 
she indicated that she and the Veteran have been married 
since March 1970.  She stated that she first noticed a change 
in the Veteran's behavior when their son turned 16, 
explaining that prior to that time, the Veteran was very 
involved in the lives of his children.  However, he then 
became withdrawn and verbally abusive to the family.  The 
spouse reported that the Veteran had a "Dr. Jeckyl/Mr. Hyde 
personality," and she was not sure which person would be 
there when she returned from work.  Finally, she indicated 
that when they were first married, the Veteran rarely 
discussed his experiences in Vietnam, however, he recently 
discussed the atrocities he saw repeatedly. 

In an April 2006 VA outpatient treatment record, the 
psychiatrist reported that the Veteran appeared to be less 
anxious and more relaxed and talkative, indicating that his 
medications were helping to improve his condition.  The 
Veteran denied suicidal and homicidal ideation.  He admitted 
to occasional auditory hallucinations.  His judgment was 
good.  

In a July 2006 VA outpatient treatment record, the Veteran 
complained of poor sleep with nightmares, increased anxiety, 
depression, stress headaches, and hallucinations.  He also 
reported intrusive thoughts and nightmares.  He denied 
suicidal or homicidal ideation, as well as alcohol and 
illicit drug use.    

In VA outpatient treatment records dated in January 2007 and 
April 2007, the Veteran complained of poor sleep with 
nightmares, increased anxiety, depression, stress headaches, 
and hallucinations.  He denied suicidal or homicidal 
ideation, as well as alcohol and illicit drug use.  In the 
April 2007 report, he reported that he tried fishing, but it 
was too hot.  So instead he planned to start gardening.  He 
also reported that he was interested in boat fishing. 

In a July 2007 hearing before the Board, the Veteran 
testified that his PTSD symptoms had worsened since his last 
VA examination in December 2004.  He reported that he had not 
worked since September 2003.  He stated that he had 
difficulty maintaining a good relationship with his wife and 
children, as he was easily irritated.  The Veteran indicated 
that he continued to drink excessively.  He also stated that 
he experienced nightmares and had more frequent anger 
outbursts.

In an August 2007 VA outpatient treatment record, the Veteran 
complained of poor sleep with nightmares, increased anxiety, 
depression, stress headaches, hallucinations, and increased 
anger.  He reported that he had a hearing regarding his 
appeal, and that "it felt good to tell his side of the 
story."  The Veteran admitted to drinking and stressed his 
inability to sleep.  He indicated that he was open to 
consideration of a medication change.  The Veteran denied 
illicit drug use, as well as suicidal and homicidal ideation.  

In November 2007, the Veteran submitted a statement regarding 
his service-connected PTSD.  In his letter, he stressed that 
his PTSD symptoms had increased over the years.  He stated 
that his only friend was his wife, indicating that he did not 
trust anyone aside from his wife.  He added that he did not 
want to be in the company of his children or grandchildren.  
He further indicated that he was currently experiencing 
nightmares and flashbacks.  He stated that he had been deemed 
unable to work as a result of his increased PTSD symptoms.   

In June 2009, the Veteran underwent another VA psychiatric 
examination.  At the time, he reported taking several 
medications for his disorder.  He indicated that he lacked an 
appetite.  He stated that his wife was his best friend.  
However, he did not care to be around his two adult children.  
The Veteran stated that he consumed nine to ten beers per 
day, but he denied illicit drug use.  He further reported 
that his alcohol consumption caused him to miss a lot of work 
prior to his retirement.    

On mental status examination, the Veteran appeared neatly and 
appropriately dressed.  His psychomotor activity was 
unremarkable.  His speech was clear, unremarkable, and 
coherent.  The Veteran was irritated and guarded.  His affect 
was constricted and his mood was agitated.  He was oriented 
to time, person, and place.  His thought process was 
unremarkable and he did not have delusions.  The Veteran's 
judgment and insight were normal; he understood the outcome 
of his behavior and that he had a problem.  There were no 
visual or auditory hallucinations present.  There was no 
ritualistic or obsessive behavior.  The Veteran denied 
suicidal and homicidal ideation.  He exhibited fair impulse 
control.  The Veteran admitted to the occurrence of panic 
attacks three to four times per month, as well as difficulty 
sleeping.  

Upon review of the claims folder, the examiner diagnosed the 
Veteran with PTSD and chronic alcohol dependence.  He also 
assigned the Veteran a GAF score of 52, indicating the 
Veteran's moderate impairment.  The examiner opined that the 
relationship between the Veteran's PTSD and alcohol 
dependence could not be specifically stated.  The examiner 
further indicated that that the Veteran's GAF score would 
likely be significantly higher with cessation of alcohol use, 
however, the GAF score could not be differentiated by 
diagnosis.  Regarding the Veteran's psychosocial functioning, 
his impairment was partially attributable to his PTSD, as the 
aforementioned symptoms were consistent with the disorder.  
The examiner stated that the events surrounding the Veteran's 
unemployment were unclear, as it appeared that he sought 
disability retirement after more than 20 years of working for 
the government, and this request was granted in 2004.  The 
examiner opined that the Veteran was not totally 
occupationally and socially impairment due to PTSD.  However, 
his reduced reliability and productivity due to PTSD was 
noted.   Specifically, the examiner noted the Veteran's 
difficulty sleeping and that he was socially withdrawn.  
Moreover, the Veteran's occupational functioning was found to 
be severely impaired due to PTSD.  

Based on these findings, the Board finds that the evidence of 
record does not substantiate an evaluation greater than 50 
percent, as his PTSD does not more closely approximate the 
criteria for the next higher 70 evaluation.  Specifically, 
there is no evidence of such symptoms as obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; or neglect 
of personal appearance and hygiene.  Thus, the Board 
concludes that the Veteran's PTSD is not manifested by 
symptomatology that results in occupational and social 
impairment, with deficiencies in most areas, as required for 
a 70 percent rating, the next higher evaluation under DC 
9411.  

The evidence does not demonstrate that the Veteran's service-
connected PTSD is productive of occupational and social 
impairment with deficiencies in most areas or an inability to 
establish and maintain effective relationships.  The evidence 
of record, specifically, both the December 2004 and June 2009 
VA examinations, as well as the aforementioned VA outpatient 
treatment records show that the Veteran maintained the same 
job for more than 20 years, and while he indicated that he 
had difficulty managing his irritability on the job, he 
retired on his own accord in approximately 2003 or 2004.  The 
evidence of record also shows that the Veteran maintained a 
strong relationship wife; although his relationship with his 
wife was noted as strained during the aforementioned 
examinations, the June 2009 examiner opined that the social 
strain was exacerbated by the Veteran's alcohol dependency.  
Moreover, during the June 2009 examination, the Veteran 
indicated that his wife was his best friend.  Furthermore, 
the Veteran has good impulse control, essentially normal 
speech, and denied the presence of suicidal and homicidal 
thoughts, as well as delusions.  

Regarding hallucinations, the Board acknowledges that during 
the course of VA outpatient treatment, that the Veteran 
stated that he experiences hallucinations.  However, in this 
regard, the Board notes that both the December 2004 and June 
2009 VA examiners denied the presence of persistent 
hallucinations.  Moreover, even accounting for the periods 
where hallucinations were present, such symptoms, standing 
alone, do not signify a disability picture most nearly 
approximating the next-higher 50 percent evaluation, as the 
evidence does not indicate increased social or occupational 
impairment resulting from such hallucinations.

The Board further recognizes that the February 2004 VA 
examination indicated some impairment of impulse control, 
which could be supportive of a higher rating.  However, 
specific examples of impairment were not indicated.  Overall, 
then, there is no basis for concluding that this symptom 
created an overall disability picture more consistent with 
the next-higher 70 percent evaluation for any portion of the 
rating period on appeal.  Furthermore, subsequent records did 
not disclose impairment of impulse control.  

The Board also acknowledges the Veteran's report of suicidal 
thoughts revealed at the February 2004 VA examination.  
However, he denied any actual intent or plan.  Overall, that 
lone finding does not demonstrate a disability picture most 
approximated by a higher evaluation, for any portion of the 
rating period on appeal. 

Finally, as indicated above, the Board notes that a GAF score  
of 41 to 50 is defined as denoting serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  In this regard, a score of 41 was shown upon 
VA examination in February 2004, and a score of 50 was 
indicated upon VA examination in December 2004.  However, the 
great weight of the actual reported symptoms at that time 
were not consistent with the serious symptoms contemplated in 
those GAF scores, such scores are not deemed to be a 
probative indicator of the severity of the Veteran's PTSD and 
thus does not justify an increased rating.  Moreover, 
subsequent GAF scores of 52 signify moderate symptoms 
adequately contemplated by the 50 percent disability 
evaluation already assigned throughout the rating period on 
appeal.  

In sum, the preponderance of the evidence is against a 
finding of entitlement to an evaluation in excess of 50 
percent for PTSD throughout the rating period on appeal.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Extraschedular considerations

In his November 2007 statement, the Veteran has reported that 
he stopped working for the government, where he worked for 
more than 20 years due to his service-connected PTSD.  As 
such, the Board must adjudicate the issue of whether referral 
for an extraschedular rating is warranted.  See Barringer v. 
Peake, 22 Vet. App. 242 (2008).  

The record does not establish that the rating criteria are 
inadequate for rating the Veteran's service-connected PTSD, 
which is primarily manifested by social impairment with 
difficulty in establishing and maintaining effective work and 
social relationships.  The extent of that interference, 
however, is appropriately and adequate addressed by the 50 
percent rating under the rating schedule.  As the effects of 
the Veteran's disabilities have been fully considered and are 
contemplated in the rating schedule, referral for 
extraschedular ratings is unnecessary at this time.  Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  

In sum, there is no support for a disability evaluation in 
excess of 50 percent for the Veteran's service-connected 
PTSD.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).  


						(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a disability evaluation in excess of 50 
percent for PTSD is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


